In this case the suit was for the foreclosure of a mortgage. There were numerous parties defendant, three of whom put in separate answers. The cause was noticed for trial, and finally *631an inquest was taken for about three thousand five hundred dollars as the amount due. The plaintiff claimed an allowance under the code in addition to the costs, and the court, after hearing the defendants’ counsel, allowed him two per cent, on the amount recovered. The court held, that in making these allowances, it would be governed by what appeared to be a reasonable and moderate counsel fee under the circumstances of each case.
H. P. Hastings, for the plaintiff.
A. L. Pinney, for the defendants.